OPINION — AG — ** BOND FORFEITURE — CRIMINAL ACTIONS ** QUESTION: WE ARE CONCERNED WITH THE FEE OF THE COUNTY ATTORNEY IN BOND FORFEITURE CASES IN CRIMINAL ACTIONS. IN SUCH INSTANCES WE BELIEVE THAT THE COUNTY ATTORNEY IS ENTITLED TO HIS FEE OF 25% OF THE BOND WHEN THE COUNTY ATTORNEY BRINGS SUIT ON SAID BOND WHERE THE DEFENDANT, OF COURSE, HAS FAILED TO APPEAR. OUR PRECISE LEGAL QUESTIONS IS WHETHER THE COUNTY ATTORNEY IS ENTITLED TO HIS FEE WHEN THE DEFENDANT FAILS TO APPEAR AND STAND TRIAL WHERE SAID DEFENDANT HAS POSTED A CASH BOND AND BY REASON OF DEFENDANT'S FAILURE TO APPEAR THE COURT HAS FORFEITED SAID CASH BOND ? — NEGATIVE (BOND FOREFEITURE, DISTRICT ATTORNEY, APPEARANCE BOND) CITE: 19 O.S. 186 [19-186], 22 O.S. 1108 [22-1108], OPINION NO. JUNE 25, 1951 — REYNOLDS, OPINION NO. NOVEMBER 6, 1944 — COKER (FRED HANSEN)